Judgment, Supreme Court, New York County (Daniel P. FitzGerald, J.), rendered February 17, 2012, resentencing defendant to an aggregate term of 18 years, with five years’ postrelease supervision, unanimously affirmed.
The resentencing proceeding imposing a term of postrelease supervision was neither barred by double jeopardy nor otherwise unlawful (People v Lingle, 16 NY3d 621 [2011]).
We perceive no basis for reducing the term of postrelease supervision. Concur — Gonzalez, EJ., Sweeny, Richter, ManzanetDaniels and Clark, JJ.